Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/11/2021.  
The information disclosure statement/s (IDS/s) submitted on 05/11/2021 and 10/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/11/2021 are acceptable.
Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the 
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Miagkov et al. (US 11,335,183 B2), hereinafter “Miagkov”.

In re to claim 1, Miagkov disclose a self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) having a self-testing capability (i.e. see col. 3, lines 53-63) wherein the device comprises: a first independent power source connected to a detector module (i.e. see col. 2, lines 49-55); and a second independent power source connected to a self-test module (i.e. the multiple power sources within the building 90, fig. 1).  
In re to claims 2-4, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 1, wherein the second independent power source is directly electrically connected to a power loop (i.e. the different power outlets within the building are in a loop);  
device of claim 2, wherein the second independent power source is directly electrically connected to the self-test module (i.e. the different power outlets within the building can be a power source to the self-test module); wherein the second independent power source is directly electrically connected to the self-test module (i.e. the different power outlets within the building can be a power source to the self-test module).  
In re to claims 6-8, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 1, wherein the self-test alarm system device further includes a controller (i.e. 104, fig. 1) directly electrically connected to a power loop (i.e. the loop connecting 104 and 102, see fig. 1); wherein the self-test alarm system device further includes a charger directly electrically connected to a power loop (i.e. any electrical output in the electrical loop of the building is a potential charger); wherein the charger is directly electrically connected to the second independent power source (i.e. a chargers can be plugged into a power outlet within the building) and provides power from the power loop to the second independent power source (i.e.
The electrical loop of the building, see fig. 1)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable
over Miagkov et al. (US 11,335,183 B2), hereinafter “Miagkov”.

In re to claim 5, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 1. Except, Miagkov fail to explicitly disclose that wherein the second independent power source receives a trickle charge from the power loop.  However, Miagkov disclose the claimed invention except for trickle charge.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a trickle charge from a power line or loop since it was known in the art that trickle charging low power devices is well known in the art.
In re to claims 9-11, Miagkov disclose a self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) having a self-testing capability (i.e. see col. 3, lines 53-63) wherein the device comprises: a first independent power source (i.e. An AC outlet in building 90, see fig. 1) connected to a detector module (i.e. 118, fig. 1).  Except, Miagkov fail to explicitly disclose that a second independent power source connected to a self-test module, wherein the second power source is electrically connected between the self-test module and a controller.  However, Miagkov disclose the claimed invention such as an outlet in the building (i.e. 90, fig. 1) as a primary power supply and a battery as a secondary power source.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a battery power source as the second bower source. 
In re to claims 12, Miagkov disclose a self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) having a self-testing capability (i.e. see col. 3, lines 53-63) wherein the device comprises: a first independent power source (i.e. connected to a self-test module and to a controller.   Except, Miagkov fail to explicitly disclose that wherein the first independent power source is not connected to a power supply. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a first independent power source that is not connected to a power supply, such as a battery.
In re to claims 13, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 12, wherein a second independent power source (i.e. a power source from the building, see fig. 1) is connected to a detector module (i.e. 118, fig. 1).   Except, Miagkov fail to explicitly disclose that wherein the second power source is not connected to a power supply.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a second power source that is not connected to a power supply, such as a rechargeable battery not plugged or connected to a power supply or a power outlet.
In re to claims 14-17, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 13, wherein the first independent power source is electrically connected between the self-test module (i.e. 102) and the controller (i.e. 104, see fig. 1 and col. 2,lines 48-64);  wherein the second independent power source (i.e. such as a battery) is electrically connected to a controller (i.e. 104, see fig. 1); wherein the detector module is a battery powered, wireless, detector module (i.e. the network 116 may apply wireless telecommunication portal, see col. 3, lines 31-52); wherein the first independent power source is further electrically connected to a detector module (i.e. 118, the circuitry of the self-test alarm is electronically connected to any power supply, see fig. 1)
In re to claim 19, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 12.  Except, Miagkov fail to explicitly disclose that wherein the first independent power source connected to the self-test module is a battery power source.  However, Miagkov disclose the claimed invention except a battery power source.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a battery power source since it was known in the art that a battery power source to power low power devices is well known in the art.
In re to claim 20, Miagkov disclose the self-test alarm system device (i.e. fig. 1, see col. 2, lines 49-64) of claim 12, wherein the first independent power source (i.e. power source from the building 90, see fig. 1) is electrically connected between the controller (i.e. 104) and the self-test module (i.e. 102).
Allowable Subject Matter
Claims 18 are objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 18, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the second independent power source is electrically connected to a controller different from the controller connected to the first independent power source”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839